United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2139
                         ___________________________

                                   Mary Lisa Lane

                                       Plaintiff - Appellant

                                          v.

        Mack H. Ball, Jr., Judge, Chicot County; Chicot County, Arkansas

                                     Defendants - Appellees
                                   ____________

                      Appeal from United States District Court
                    for the Eastern District of Arkansas - Central
                                   ____________

                             Submitted: April 15, 2021
                               Filed: July 26, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      An Arkansas judge fired Mary Lane after she refused to return to work once
her medical leave was over. She filed a lawsuit claiming that the decision to fire her,
rather than grant a requested accommodation, was discriminatory. The district
court1 dismissed the case at summary judgment, and we affirm.

                                         I.

       Lane, who is black, worked for Chicot County Judge Mack Ball, Jr. for several
years. She had numerous responsibilities, some of which required direct interaction
with the public.

      After Lane was diagnosed with breast cancer, Judge Ball gave her extended
periods of medical leave. To accommodate her illness, she also asked to work from
home during the day and only come into the office at night. Although there is some
dispute about how he handled the request, both sides agree that he denied it.

      When the time came, Lane did not return to work, so he ended up firing her.2
Not long after, Lane sued Judge Ball and Chicot County for race and disability
discrimination. See 42 U.S.C. §§ 2000e-2(a)(1),12112(a).

                                        II.

      We review the district court’s decision to grant summary judgment de novo.
See Pye v. Nu Aire, Inc., 641 F.3d 1011, 1017 (8th Cir. 2011). “Summary judgment
[was] appropriate [if] the evidence, viewed in [the] light most favorable to [Lane],
shows no genuine issue of material fact exists and the [defendants were] entitled to
judgment as a matter of law.” Phillips v. Mathews, 547 F.3d 905, 909 (8th Cir. 2008)
(quotation marks omitted).



      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
      2
       Lane argues that she was still on leave when she was fired, but there is no
support in the record for her position.
                                        -2-
       For each type of claim she brought, Lane had to establish a prima-facie case
of discrimination. See Fenney v. Dakota, Minn. & E. R.R., 327 F.3d 707, 711–12
(8th Cir. 2003) (outlining the analytical frameworks for failure-to-accommodate and
disparate-treatment claims under the Americans with Disabilities Act); Grant v. City
of Blytheville, 841 F.3d 767, 773 (8th Cir. 2016) (applying the McDonnell Douglas
burden-shifting framework to Title VII claims in the absence of direct evidence of
discrimination). As the district court concluded, she fell short in her efforts.

       Judge Ball’s refusal to allow Lane to work a modified schedule was not
actionable under the Americans with Disabilities Act absent “a facial showing that
[she] was able to complete the essential function[s] of [her] job with or without an
accommodation.” Minnihan v. Mediacom Commc’ns Corp., 779 F.3d 803, 812–13
(8th Cir. 2015). One “essential function” she had to perform was handling questions
and requests from members of the public, which she could not do outside of business
hours or from home. Id. at 812 (explaining that “a task may be an essential function
even if the employee performs it for only a few minutes each week”); see also Kallail
v. Alliant Energy Corp. Servs., Inc., 691 F.3d 925, 932 (8th Cir. 2012) (“[A]n
employer need not reallocate or eliminate the essential functions of a job to
accommodate a disabled employee.” (internal quotation marks omitted)). And to
the extent she argues that she could have done the job without an accommodation,
her own statements were to the contrary. For example, she stated at one point that
she needed to spend “[p]retty much” the entire workday lying down.

       Lane’s remaining claims fare no better. One is a claim for race discrimination
based on the denial of an accommodation, which she tried to prove by identifying a
similarly situated employee who received more favorable treatment. See Grant, 841
F.3d at 774 (explaining various ways to prove an inference of discrimination). The
employee she identified was Judge Ball’s administrative assistant, who had a
modified work schedule similar to the one Lane had requested. Still, the assistant
was not “similarly situated in all relevant respects” because her job involved less
interaction with the public and she worked out the flexible schedule before she was
hired. Id. (quotation marks omitted); Young v. Builders Steel Co., 754 F.3d 573, 578
                                         -3-
(8th Cir. 2014) (reaching the same conclusion when employees had “different jobs”
with “different” requirements).

       Nor did Lane establish a prima-facie case that her firing was discriminatory.
See Lowery v. Hazelwood Sch. Dist., 244 F.3d 654, 657, 659–60 (8th Cir. 2001)
(discussing disparate-treatment claims under the Americans with Disabilities Act);
Grant, 841 F.3d at 774 (same for Title VII). She cannot identify any employee, let
alone one of a different race or without a disability, who was retained despite failing
to return to work after taking medical leave. See Pye, 641 F.3d at 1020 (asking
whether other employees “were accused of comparable conduct and not fired”).
There is, in other words, no evidence of discriminatory treatment. See Lowery, 244
F.3d at 657, 659–60; Grant, 841 F.3d at 774.

                                         III.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -4-